Case 1:12-cr-00442-KMW Document 221 Filed 02/08/21 Page 1 of 1

 

 

 

 

 

UNITED STATES DISTRICT COURT | ee !
SOUTHERN DISTRICT OF NEW YORK |} POCUMENT !
ei SN RRM ENS ERS x | GLECTRONICALLY FILED 1
UNITED STATES OF AMERICA | DOCH: |
VEL TILED: ot plo |
-against ORDER
12 CR 442 (KMW)

CASIUS ERNEST,

Defendant.

 

KIMBA M. WOOD, District Judge:

The Court will hold a teleconference, for the defendant’s violation of supervised release,
on Wednesday, February 17, 2021, at 10:30 a.m.

To join the teleconference, the parties should dial 888-363-4749, and enter access code
1613818, |

SO ORDERED.

Dated: New York, New York
February 8, 2021

Mtr nH. Yh
KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

 
